     Case 4:20-cv-02375 Document 18 Filed on 08/27/20 in TXSD Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

TAMA GROUP,                                           :
                                                      :
                      Plaintiff,                      : Civil Action No. 4:20-cv-2375
       v.                                             :
                                                      :
GOSUN BUSINESS DEVELOPMENT CO. LTD.                   : JURY TRIAL DEMANDED
and HAI’AN XIN FU YUAN OF                             :
AGRICULTURAL SCIENCE AND                              :
TECHNOLOGY CO., LTD.,                                 :
                                                      :
                      Defendants.                     x

              RULE 41(a)(1)(A)(i) NOTICE OF VOLUNTARY DISMISSAL

       Under Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Tama Group files this

notice to voluntarily dismiss this action with prejudice with respect to Defendant Gosun Business

Development Co. Ltd. Gosun has not yet served an answer or a motion for summary judgment.

       This notice of dismissal does not apply to Defendant Hai’an Xin Fu Yuan of Agricultural

Science and Technology Co., Ltd., which remains a defendant in this case.
     Case 4:20-cv-02375 Document 18 Filed on 08/27/20 in TXSD Page 2 of 2




                                                   Respectfully submitted,

                                                   Attorneys for Plaintiff Tama Group

Dated: August 27, 2020                             By: s/ Travis R. Wimberly

OF COUNSEL                                         Travis R. Wimberly
Aaron S. Eckenthal*                                Attorney-in-Charge
Christian E. Samay*                                Texas Bar No. 24075292
Brian R. Tomkins*                                  S.D. Tex. Bar No. 1804532
(*pro hac vice)                                    PIRKEY BARBER PLLC
LERNER, DAVID, LITTENBERG,                         1801 East 6th Street, Suite 300
  KRUMHOLZ & MENTLIK, LLP                          Austin, TX 78702
20 Commerce Drive                                  Tel: 512.322.5200
Cranford, NJ 07016                                 Fax: 512.322.5201
Tel: 908.654.5000                                  twimberly@pirkeybarber.com
Fax: 908.654.7866
aeckenthal@lernerdavid.com
csamay@lernerdavid.com
btomkins@lernerdavid.com
litigation@lernerdavid.com


                               CERTIFICATE OF SERVICE

       I certify that on August 27, 2020, I filed this document with the Court using the CM/ECF
system, which will serve the document on all counsel of record.

                                            s/ Travis R. Wimberly
                                            Travis R. Wimberly




                                               2
